731 N.W.2d 405 (2007)
NATIONAL PRIDE AT WORK, INC., Becky Allen, Dorthea Agnostopoulos, Adnan Ayoub, Meghan Bellanger, Judith Block, Mary M. Brisbois, Wade Carlson, Courtney D. Chapin, Michael Chapman, Michelle Corwin, Lori Curry, Joseph Darby, Scott Dennis, Jim Etzkorn, Jill Fuller, Susan Halsey-Ceragh, Peter Hammer, Debra Harrah, Ty Hiither, Jolinda Jach, Terry Korreck, Craig Kukuk, Gary Lindsay, Kevin McMann, A.T. Miller, Kitty O'Neil, Dennis Patrick, Tom Patrick, Gregg Pizzi, Kathleen Poelker, Jerome Post, Barbara Ramber, Paul Renwick, Dahlia Schwartz, Alexandra Stern, Gwen Stokes, Ken Cyberski, Joanne Beemon, Carol Borgeson, Michael Falk, and Matt Scott, Plaintiffs-Appellees,
v.
GOVERNOR OF MICHIGAN, Defendant-Appellant, and
City of Kalamazoo, Defendant-Appellee, and
Attorney General, Intervening Defendant-Appellee.
Docket No. 133429. COA No. 265870.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals is considered, and it is GRANTED.
Persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.